Broderick, C.J.,
concurring specially. I concur with the majority’s holding that, based upon an analysis of the totality of the circumstances in this case, the trial court did not err in ruling that the State had met its burden of proving that the defendant freely, knowingly and voluntarily consented to the search of his hotel room. I write separately, however, because I disagree with the majority when it states in dicta: “We agree with the defendant that the privacy interest in a hotel room is comparable to that of a home____”
Because our standard of review in this case involves the totality of circumstances concerning the defendant’s consent, the precise nature of his privacy interest in his hotel room is not at issue here. Indeed, I fully agree that a “review of the record in this case reveals that these factors [including the defendant’s privacy interest in his hotel room], either alone or in combination, do not demonstrate that the trial judge’s finding of consent in this case is unsupported by the record.” Whether the privacy interest in a hotel room is comparable to that of the home, or diminished from it — and if so, to whát extent — remains an undecided issue in this State. This case neither requires nor lends itself to its resolution. In light of the majority’s dicta, however, I write to express my opinion that there is a diminished expectation of privacy in a hotel or motel room from that of the home.
I fully agree that a guest in a hotel room is entitled to constitutional protection against unreasonable searches and seizures under both the Fourth Amendment to the Federal Constitution and Part I, Article 19 of the State Constitution. See, e.g., Stoner v. California, 376 U.S. 483, 490 (1964); Hoffa v. United States, 385 U.S. 293, 301 (1966). That, however, is not the end of the analysis. Instead, we must turn to Katz v. United States, 389 U.S. 347, 353 (1967), which established the “expectation of privacy” rationale as the touchstone governing the scope of Fourth Amendment protection. See United States v. Mankani, 738 F.2d 538, 542 (2d Cir. 1984).
*543In State v. Goss, 150 N.H. 46 (2003), we acknowledged the reasonable expectation of privacy analysis under the Fourth Amendment to the Federal Constitution and explicitly adopted the same under Part I, Article 19 of our State Constitution. We stated:
Our State Constitution protects all people, their papers, their possessions and their homes from unreasonable searches and seizures. It particularly protects people from unreasonable police entries into their private homes, because of the heightened expectation of privacy given to one’s dwelling----
... We believe the most cogent articulation of that analysis was supplied by Justice Harlan in his concurrence in Katz ... : “My understanding of the rule that has emerged from prior decisions is that there is a twofold requirement, first that a person have exhibited an actual (subjective) expectation of privacy and, second, that the expectation be one that society is prepared to recognize as reasonable.” We therefore adopt Justice Harlan’s two-part test under Part I, Article 19.
State v. Goss, 150 N.H. 46, 48-49 (2003) (emphasis added; citations and quotations omitted).
Consequently, the majority’s dicta presumes that society is prepared to recognize as reasonable that the expectation of privacy in a hotel or motel room is the same as that in a person’s private home. I do not share that presumption.
[I]t is not the common hallway, entryway or passage alone that diminishes one’s reasonable expectation of privacy in a hotel or motel room. Instead, it is the fact that hotels, as opposed to residences, are truly transitory places. Unlike an apartment or a room in a boarding house, hotels and motels are not ordinarily considered places where one lives and keeps personal effects. In addition, service personnel in hotels and motels have keys to enter and make-up the rooms, remove dishes, check air-conditioning, heating and the like. Former occupants may even have retained a key to a hotel room____
In short, it is the transitory nature of such places, commonly understood as such, that diminishes a person’s justifiable expectation of privacy in them. Since a hotel room is exposed to others, it is unlike a “house,” i.e., a place where one lives. *544Therefore, there is an accepted loss of privacy when one occupies a public place____
United States v. Mankani, 738 F.2d at 544 (citations omitted).
As understandable as the desire for privacy in an individual’s hotel or motel room may be, “it is not conclusive of society’s willingness to recognize ... as reasonable” that the expectation of privacy is the same as that in one’s own home. Goss, 150 N.H. at 51 (Broderick, J., dissenting) (quotation omitted). Although most people would probably prefer that their reasonable expectation of privacy were the same in these two places, that expectation is not consistent with everyday life experience. See id.